The General Assembly has
unanimously chosen Mr. Opertti to direct the work of its
fifty-third session. Echoing previous speakers, I should
like to congratulate him, as I consider his election a
tribute to his personal qualities as a diplomat and a
statesman. Through me, Madagascar is pleased to express
its best wishes for the success of his mission.
His predecessor, whose competence we valued, was
able to rely on our cooperation throughout his term of
office; and Mr. Opertti may also be assured of our
complete support in his efforts to accomplish his task
successfully.
Madagascar reiterates its encouragement and support
to the Secretary-General, Mr. Kofi Annan, in his quest for
ways and means to make our Organization increasingly
dynamic.
The great family of the United Nations is meeting
once again, as it does every year, to reflect collectively on
the situation in the world so as to lay the foundations for
19


a better existence, one which is safer and more equitable,
in spite of all our differences and divergences.
Madagascar reaffirms its support for the United
Nations though its presence every year at this annual
gathering. For us, this forum for exchanging views
represents the first, universal bastion against injustice and
violence in the world, and it is the best tool for
safeguarding peace and security and for the promotion of
progress.
In the light of the statements made here, globalization
undoubtedly constitutes the backdrop for our many concerns
at this end of the century. With all its advantages,
disadvantages and disappointments, and transcending the
limits of the economic framework, globalization is today
expressing itself in terms of insecurity.
Insecurity is spreading virtually everywhere, in many
forms and manifestations. Insecurity is being globalized,
and whenever a man dies — whether it be in a war, or as
a bombing victim, or in a cold-blooded massacre, or simply
in his sickbed — somewhere children cry, women suffer by
the hundreds, by the thousands, by the millions. And death
is more than ever part of our daily lives. This is why today
we are focusing our attention on the problems of insecurity
and on the need to rally our efforts for the maintenance of
peace.
The international community is now confronting
situations that jeopardize peace and security and that
threaten the sustainable development of nations. In many
parts of the world, civil wars, inter-State conflicts, border
disputes, and ethnic, tribal and religious confrontations
resurface, bringing suffering, poverty, political instability
and marginalization, be it in Kosovo, the Comoros, the
Great Lakes region or elsewhere.
Added to this is the persistence of new threats, such
as international terrorism, organized crime, corruption, the
proliferation of narcotic drugs and the deterioration of the
environment. Access to weapons of mass destruction is
becoming easier and easier. The proliferation of the light-
weapons industry and the widespread use of those weapons
are becoming a major scourge for most countries.
Insecurity is economic as well as social. In the era of
technological progress and of the spectacular growth in
world food production, whole regions are experiencing
famine and malnutrition. One quarter of the world’s
population is still living in poverty. Millions of children
under the age of five continue to die of diseases, and major
sectors of society are cut off from education and from
basic health care. About 180 million children under the
age of 14 are obliged to work; the less fortunate have no
alternative except sexual exploitation, and for many young
people unemployment is the only prospect for the future.
Similarly, a large number of women cannot to this very
day exercise their fundamental rights. Many remain
victims of domestic violence, social injustice, deliberate
massacres or armed conflict.
Moreover, the financial upheaval that has afflicted
South-East Asia, Latin America and Russia has shaken
the international economic system. It is true that global
information networks have reduced both distances and
time, but at the same time they have contributed to
increasing scientific, cultural and moral insecurity.
Computer viruses have become as dangerous as nuclear,
biological and chemical weapons. All of this illustrates
the magnitude and the drawbacks of globalization, as well
as the scope of the interdependence of States.
Fifty years after the Universal Declaration of Human
Rights, the rights and freedoms inherent in the dignity and
worth of the human person are still often violated, and we
witness the burgeoning of new challenges — challenges
that are ever different and that require well-adapted and
better-planned strategies. It is obvious that no State in the
world can guarantee each of its citizens material and
spiritual well-being in conditions of peace and full respect
for the most basic rights and freedoms.
While in the recent past — and more specifically in
1985, from this same rostrum — emphasis was placed on
the balance of forces, in general, and on nuclear parity, in
particular, everyone today unanimously recognizes that
security cannot exist without cooperation and solidarity,
which implies spectacular changes in international
relations. Evidence of this recognition is the forthcoming
entry into force, on 1 March 1999, of the international
Convention on the Prohibition of the Use, Stockpiling,
Production and Transfer of Anti-Personnel Mines and on
Their Destruction, as well as the establishment of nuclear-
weapon-free zones.
For its part, Madagascar, which has never deviated
from its commitment to disarmament and which is, in this
respect, a signatory of a number of international
Conventions, is gratified at the prospects of the
negotiation of a cut-off treaty on fissile material for
military purposes in the framework of the Conference on
Disarmament in Geneva.
20


We also welcome the call for the holding in the near
future of an international conference on the complete
elimination of nuclear weapons, a call made by the heads
of State or Government of the Movement of Non-Aligned
Countries who met recently in Durban. Along the same
lines, Madagascar of course associates itself with the
proposal made by President Blaise Compaoré, the current
Chairman of the Organization of African Unity (OAU),
concerning the convening in the year 2000 of a summit
conference under the auspices of the United Nations with
a view to the formulation by the international community
of a joint response to the problem of terrorism.
Like other States, on 18 July, in Rome, Madagascar
signed the Statute of the International Criminal Court, as
well as the Final Act of the Diplomatic Conference of
Plenipotentiaries.
It would be appropriate to consider the question of
security through a multidimensional approach encompassing
military, economic and social aspects at various levels —
international, regional and national.
Poverty and the persistence of imbalances that divide
the world into developed countries, developing countries,
least developed countries, poor and indebted countries, are
factors contributing to tension and obstacles to the
establishment of a genuine and lasting peace. This, in any
event, is the reality in Africa, my continent.
The Cairo Declaration of 1993 established the primary
objective of the OAU Mechanism for Conflict Prevention,
Management and Resolution in Africa. Nonetheless, without
the active support of the international community, these
actions would remain ineffective. Security Council
resolution 1170 (1998), on the holding of regular ministerial
meetings in order to evaluate actions undertaken for peace
in Africa, should therefore be welcomed. For Madagascar,
it is a question of confirming the will to coordinate actions
of the United Nations with the pan-African organization and
with regional mechanisms.
While awaiting an appropriate mobilization of the
resources needed for the effective implementation of actions
in the framework of the Agenda for Development, it seems
to us vital that the developing countries make their
contribution by proposing the establishment of a mechanism
to help them attain their shared aspirations and affirm their
solidarity.
It is in this spirit that the Heads of State and
Government of the Movement of Non-Aligned Countries,
meeting at Durban, considered a proposal to establish,
within the Non-Aligned Movement, a mechanism
consisting of three funds financed by our own resources,
up to perhaps 0.1 per cent of gross national product or a
percentage of export income. The funds thus obtained
would be capitalized through investment in international
financial markets.
For Madagascar, this mechanism would help
integrate the activities of developing countries into the
process of financial globalization and would help resolve,
at least in part, their financial and debt problems, in
tandem with the actions undertaken by the international
community and the financial institutions. A large number
of speakers during that session recommended an
evaluation of the capacity of the Bretton Woods
institutions to adapt to current realities. The three-fund
mechanism could be among the basic documents for joint
reflection on a new global financial architecture.
In implementing the resolutions of the international
community, it is a key responsibility of each country to
create a climate conducive to lasting peace and economic
growth. Among the elements of this responsibility are the
establishment of regulations that are in keeping with
agreed aspirations, good governance, the creation of
adequate systems for follow-up and monitoring, and
respect for the rules of democracy. In the present context
of global economic liberalization, every development
actor has its own role to play, including the State as the
protector of the fundamental rights of its people and of its
sovereignty and as a catalyst for development
programmes.
Madagascar, whose Constitution and national laws
are based on the principles of the United Nations Charter,
endorses those values. In that connection, we are engaged
in the process of democratization, good governance and
the rule of law, along with economic and structural
reforms, to lead our country towards credible partnership
in the international system. Our authorities are now
committed to implementing recovery programmes aimed
at stepping up the struggle against poverty and at creating
a climate conducive to the complete fulfilment of the
citizen.
The institutional aspects of this programme include
the establishment of autonomous provinces and of
institutions provided for in the Constitution, and the
continued reform of the civil service and the judiciary
system.
21


In the economic sphere, the State is continuing to pull
out of the production sector, and will be doing all in its
power to create an environment of vigour and competition
and to put financial administration on a sound footing
through the creation of bodies to regulate sector-based
activities.
Finally, in the social area, public expenditures will
reflect our priorities: education, health and safety, and
security. We are devoting special attention to programmes
to make the most disadvantaged segments of the population
aware of their own responsibilities.
Although the implementation of this programme
depends first and foremost on Madagascar’s own efforts, it
is obvious that there are limits on our resources for
guaranteeing a better quality of life for our citizens and
thus for protecting their rights. The strengthening of
international partnership should therefore be viewed not
only from the financial but also from the scientific and
technological standpoints, so that all countries may hope for
an equal chance of success. Of that I am convinced.






